Citation Nr: 1136428	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from June 1961 to June 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims on appeal.

The appellant had a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in March 2007 at the age of 64.  Sepsis and complications of bladder cancer were certified as the immediate causes of death on his death certificate.  Fungemia, hypertension, radical cystectomy, and colostomy were listed as significant conditions contributing to death but not resulting in the underlying cause of death.

2.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides while there.

3.  The Veteran was not diagnosed with bladder cancer, prostate cancer, fungemia, or hypertension during service or within one year after his discharge from service. 

4.  At the time of his death, the Veteran was service-connected for hemorrhoids, residuals of removal of chalazion from the left lower eyelid, and chronic duodenitis with scarring, all disabilities rated as noncompensable.  

5.  At the time of the Veteran's death, he did not have any pending claims before VA.

6.  The competent medical evidence of record demonstrates that the Veteran was diagnosed with bladder cancer that metastasized to the prostate and does not otherwise demonstrate that a disability of service origin or a service-connected disability caused, contributed to, or hastened the Veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for establishing a claim for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in October 2007 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

The October 2007 letter informed the appellant what information and evidence was needed to support a claim for DIC based on the Veteran's previously service-connected conditions and what information and evidence was needed to support a claim for DIC based on a condition not yet service connected.  The Board acknowledges that the October 2007 letter did not expressly inform the appellant as to the conditions for which the Veteran was service-connected at the time of his death.    

To the extent that the October 2007 letter did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non- prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was not service connected for prostate cancer at the time of his death or for any of the proximate or contributory causes of death listed on the death certificate and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty or otherwise establish that his death was due to a condition for which service connection could be granted on a presumptive basis, in this case as due to herbicide exposure during the Veteran's service in Vietnam.  The appellant and her representative discussed her contention that the Veteran's death was due to prostate cancer, which should be presumptively service connected based on his exposure to herbicides during his service in Vietnam.  The claimant's knowledge can also be imputed to her through her representative and during the appellate period she has been represented by an experienced Veterans Service Organization.  

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the appellant as relating to the claims have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Board has considered whether it should obtain a VA medical opinion on the issue of whether prostate cancer developed independent of the Veteran's diagnosed bladder cancer or whether the bladder cancer metastasized to the prostate or otherwise to determine whether a service-connected disability or a disability subject to service connection was the principal or contributory cause of the Veteran's death.  The Board finds, however, that such an opinion is not necessary to decide this claim.  As will be discussed in greater detail below, the medical record clearly establishes that the Veteran's bladder cancer metastasized to the prostate and the record does not otherwise suggest that one of the Veteran's service-connected disabilities caused, contributed to, or hastened his death.  Further, based on the findings of studies conducted by the National Academy of the Sciences, the Secretary of the VA has recently concluded that there is no "statistically significant" evidence of a connection between herbicide exposure and "urinary bladder cancer."  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,334 (December 27, 2010).  As noted, a medical examination or opinion is only required if the record does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d)(2)(C); see Wilson v. Derwinski, 2 Vet. App. 16, 21 (1991) (remand necessary for additional medical examination where record before Board is inadequate.)  Without some competent evidence to show that the relevant medical evidence provided incorrect diagnoses, or some competent evidence of a connection between the Veteran's death and his military service including his presumed exposure to herbicides, there is no reasonable possibility of a medical opinion substantiating this claim on any basis, and a medical opinion is not warranted. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include cardiovascular-renal disease and malignant tumors, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Board notes the claims file does not include a diagnosis of hypertension, bladder cancer, prostate cancer, or other evidence of malignant tumors in service or within one year of service.  As such, service connection on a presumptive basis is not warranted for any of the above conditions.  

In addition, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).38 C.F.R. § 3.309(e) (2010).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In order to establish direct service connection for a disorder, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Specifically, she claims that the Veteran died as a result of prostate cancer, which she claims is subject to presumptive service connection due to the Veteran's exposure to herbicides during his service in the Republic of Vietnam.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In determining whether a veteran's service-connected disabilities contributed to the cause of his death, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the causes of death listed on the death certificate were sepsis and complications of bladder cancer.  Fungemia, hypertension, radical cystectomy, and colostomy were listed as significant conditions contributing to death but not resulting in the underlying cause of death.  A March 2007 autopsy confirmed metastatic transitional cell carcinoma, status-post cystoprostatectomy and urinary diversion, with an existing mass that extending from the posterior abdominal wall to the kidneys, large and small bowel, and encasing the abdominal aorta.  The autopsy also indicated that the bladder and prostate had been removed.  In addition, the autopsy showed mild atherosclerosis and hypertension with arteriolonephrosclerosis.

At the time of the Veteran's death, service connection had been established for hemorrhoids, residuals of removal of chalazion from the left lower eyelid, and chronic duodenitis with scarring; all disabilities were rated as noncompensable.  Neither the appellant nor the evidence of record has suggested that any of the above service-connected disabilities played any role in his death.  Instead, as noted, the appellant claims that the Veteran's death was due to prostate cancer that developed prior to or independently of his bladder cancer and that service connection is warranted on a presumptive basis based on herbicide exposure.

With regard to presumptive service connection based on herbicide exposure, the Veteran's DD Form 214 confirms that the Veteran experienced "service in Vietnam," during the Vietnam era such that exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  In addition, the Board acknowledges that prostate cancer is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In this case, a November 2006 CT scan showed an irregular shaped mass in the bladder, primarily on the left side and obstructing the ureter.  The mass did not appear to invade outside the bladder, but the prostate was also enlarged and irregular.  As such, the record noted that it was unknown whether the bladder mass had invaded the prostate.  The impression was an obstructing bladder mass and enlarged prostate of significance.  A subsequent November 2006 biopsy provided a diagnosis of a superficial and deep bladder tumor consistent with poorly differentiated invasive high grade urothelial carcinoma with squamous necrosis.  The tumor involved approximately 90 percent of the bladder tissue submitted.  In addition, the tumor had extensively invaded the muscularis propria, as well as lymph/vascular invasion and ruothelial carcinoma with necrosis involving the prostate.  The tumor was involved in about 60 percent of these tissues.  A later November 2006 medical record reiterated that the Veteran had bladder cancer, specifically a transitional cell carcinoma with extensive obstruction of the ureteral orifice and invading the prostate.

In December 2006, the Veteran underwent a radical cystoprostatectomy with lymph node dissection, wherein his bladder and prostate were removed.  The operation report made clear that the preoperative diagnosis was transitional cell carcinoma of the bladder and that the postoperative diagnosis was the same.  The report stated that the Veteran had been referred for a cystectomy for invasive bladder cancer and that his "pathology showed that he had a high grade deep bladder tumor into the muscularis propria with vascular invasion as well as cancer invading his prostatic stroma."  Prior to the surgery, the Veteran provided informed consent to undergoing a radical cystoprostatectomy with urinary diversion.  

Following the surgery, a January 2007 treatment record included an assessment of bladder cancer, noting that the official pathology report showed Stage IV bladder cancer.

In sum, the medical evidence received indicates that the Veteran's cancer originated in his bladder and ultimately metastasized to his prostate.  This conclusion was reaffirmed at the time of the Veteran's death, as the actual cause of the Veteran's death listed on his March 2007 death certificate, sepsis and complications of bladder cancer, are not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Nor are the contributory causes of death, fungemia, hypertension, radical cystectomy, or colostomy.  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application for these causes of death.  In fact, as noted above, VA has specifically determined that bladder cancer has not been shown to be associated with exposure to herbicide agents in Vietnam.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332-81,335 (December 27).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and bladder cancers outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection for this disorder.  Thus, the medical evidence of record establishes that the Veteran's prostate cancer was not due to exposure to herbicides in service, but due to the spread of his bladder cancer, which is not associated with herbicide exposure.

The Board is sympathetic to the appellant in that it is clear she sincerely believes the Veteran's prostate cancer either metastasized to his bladder or developed independent of the bladder cancer.  The Board emphasizes that, although the appellant is competent to report her observations of the Veteran's medical symptoms and discomfort prior to his death, the appellant and her representative have not presented any evidence that they have the requisite training or experience necessary to render them competent to offer an opinion on a matter clearly requiring medical expertise, such as discerning the cause of the Veteran's death or the etiology of his various cancers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and his military service.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Finally, the Board has considered the statements of the appellant and her daughter that the Veteran's private treatment providers either told them that the Veteran's prostate cancer developed first or otherwise developed independent of his bladder cancer, as well as the claim that the Veteran's December 2006 surgery initially was only to remove his prostate and that it was only after the surgery began that the cancer of the bladder was discovered.  While the Board recognizes that the appellant and her daughter are competent to report a contemporaneous medical diagnosis, Jandreau, 492 F.3d at 1377, the Board finds that their competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  Moreover, the Board finds these representations extremely problematic given the multiple and universally consistent preoperative diagnoses of bladder cancer that had metastasized to the prostate, as well as the notation in the December 2006 operation report that prior to the surgery the Veteran provided informed consent to the removal of both his prostate and bladder as part of the radical cystoprostatectomy.  As such, the Board finds the appellant's and her daughter's representations as to opinions related to them by the Veteran's private treatment providers and the circumstances involving the December 2006 surgery to be of extremely limited probative value.

As noted, even if service connection is found to not be warranted under any of the provisions just discussed, regulations provide that service connection may nevertheless be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In that regard, the Board finds that service connection for bladder cancer, prostate cancer, hypertension, or fungemia on a direct basis is not warranted.  The cystectomy and colostomy were residuals of the bladder cancer and not separate disabilities for which service connection could be awarded.  In this case, there is no probative evidence of a relationship between the above disabilities and the Veteran's period of military service.  38 C.F.R. §§ 3.1(k), 3.303; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Stated another way, service connection is not warranted for the immediate and proximate causes of death listed on the Veteran's death certificate.

Service treatment records are silent for complaints, treatment, or diagnosis of bladder cancer, prostate cancer, hypertension, or fungemia.

After service, the medical evidence of record reveals that the Veteran was diagnosed with bladder cancer that had metastasized to his prostate in November 2006, approximately 25 years after his separation from service.  The Board acknowledges that the timing of the Veteran's diagnoses of hypertension and fungemia are unclear from the evidence of record, but there is no evidence or contention that he was diagnosed with either disability in service or within one year of separation from service.  Moreover, the claims file contains no lay or medical evidence linking the Veteran's bladder cancer, hypertension, or fungemia to his military service, to include exposure to herbicides in service.  The Board has considered the appellant's claims that the Veteran's prostate cancer was caused by his exposure to herbicides in service but, as discussed above, the medical evidence of record universally has attributed the prostate cancer to the Veteran's bladder cancer that was diagnosed more than 20 years after service.

With regard to lay evidence, as noted above, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  But in the present case, although the appellant is indeed competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render an etiological opinion as to the medical etiology of his bladder cancer, hypertension, or fungemia, such as any relation to exposure to herbicides during service in Vietnam or other incident service, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  

The Board is sympathetic to the appellant in that it is clear that she sincerely believes that her spouse's prostate cancer developed independently of his bladder cancer and should be service connected on a presumptive basis due to exposure to herbicides in the Republic of Vietnam.  However, as the greater weight of probative evidence suggests that the Veteran's bladder cancer metastasized to the prostate and that the Veteran's death is not related to a service-connected disability or otherwise to his active duty service, the Board finds that service connection is not warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. 3.1000 (a) (2010) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  In this case, the appellant's claim was timely filed.

The facts in this case are undisputed.  The Veteran died in March 2007.  Prior to his death, the appellant has not claimed that the Veteran had any pending claims for benefits or otherwise that there was evidence in the claims file at the date of his death establishing entitlement to benefits. 

In Jones v. West, the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5).  In this case, the only claim of record was filed in April 1981, asserting entitlement to service connection for a left eye operation, stomach problems, and hearing loss.  The subsequent July 1982 rating decision granted entitlement to service connection for hemorrhoids, residuals of removal of chalazion from the left lower eyelid, and chronic duodenitis with scarring, but denied entitlement to service connection for hearing loss.  The Veteran did not appeal the decision or otherwise express disagreement with the rating decision.

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has heard the appellant's contentions, and is greatly sympathetic to her position.  The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described above, the benefits sought with regard to her accrued benefits claim are simply precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2010); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


